Citation Nr: 0122811	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $1,796.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined the veteran was not entitled to waiver 
of recovery of an overpayment of nonservice-connected 
disability pension in the amount of amount of $1,796.00.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the veteran.  

2.  The veteran was at fault in the creation of his 
indebtedness.  There was no fault on the part of VA in the 
creation of this indebtedness.  

3.  Collection of the veteran's indebtedness in reasonable 
monthly installments will not cause undue hardship.


CONCLUSION OF LAW

Recovery of an overpayment of nonservice-connected pension 
benefits in the amount of $1,796.00, in reasonable monthly 
installments, would not be against the principles of equity 
and good conscience, and therefore, may be waived.  38 
U.S.C.A. §§ 5103A, 5302(c) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 1.962, 1.963(a), 1.965(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In an April 1995 rating decision, the RO determined that the 
veteran was entitled to nonservice-connected disability 
pension and awarded such benefits.  It was noted at that time 
that the veteran had established entitlement to nonservice-
connected pension benefits from January 1976; however, 
benefits had been terminated because of income limitations.  
In an April 1995 letter, the veteran was notified of the 
monthly rate, payable effective March 1, 1995.  By that same 
letter, the RO informed the veteran that he was required to 
report any changes in his income to VA because the rate of 
pension was dependent upon total "family" income.   

In February 1999, the veteran was notified that his benefits 
had been terminated effective December 1, 1998, as proposed 
by the RO in December 1998, because the veteran had recently 
married and his wife had income which had not previously been 
reported.  The veteran was notified that the adjustment 
resulted in an overpayment of benefits.  In May 1999, the 
benefits were reinstated, effective December 1, 1998, at a 
lower rate.  As a result of the reinstatement, the 
overpayment was decreased to $173.00.  In a May 1999 
decision, the Committee granted a waiver of that overpayment.  

In an Eligibility Verification Report received in February 
2000, the veteran reported income received and noted that 
both he and his wife started working during the time period 
covered by the report.

In March 2000, the RO informed the veteran that his benefits 
were terminated effective August 1, 1999 because his family's 
combined annual income was over the pension income limit.  
The veteran was further notified that the adjustment resulted 
in an overpayment of benefits.  

In April 2000, the veteran requested a waiver of the debt of 
$1,796.00, due to hardship and submitted a Financial Status 
Report (FSR).  He acknowledged that he and his wife were 
currently employed with a total monthly net income of 
$1,516.68.  The veteran claimed monthly expenses, to include 
rent of $157.00, food of $100.00, utilities of $105.00, 
living expenses of $170.38 and loan payments totaling 
$240.11.  This left a net monthly income less expenses of 
$744.19.  The veteran reported assets of $4.00 cash, two 
automobiles worth a total of $2,650.00 and real estate valued 
at $15,000.00.

The Committee denied the veteran's request for a waiver in 
April 2000.  The Committee reviewed the recently submitted 
FSR and noted that the veteran had failed to include his 
monthly Social Security benefits of $515.00, making his total 
income $2,301.00.  His expenses totaled $772.00, leaving a 
positive balance of $1,259.00 each month.  It was determined 
that the veteran had not committed fraud, misrepresentation, 
or acted in bad faith, but he was liable for the overpayment.  
The Committee found that the veteran was at fault in the 
creation of the debt because he had not kept VA informed of 
his income changes.  There were remaining funds after his 
expenses were met and it was not unreasonable to expect part 
of those funds to be used as repayment of the debt each 
month.  

The veteran submitted a FSR in July 2000, noting that he was 
married, but reporting income for himself only.  He reported 
a total monthly income of $817.00, including Social Security.  
He claimed monthly expenses of $535.38 based on the 
following:  rent of $158.00; food of $100.00; utilities of 
$100.00; telephone of $28.00; auto insurance of $69.00 and a 
land payment of $80.38.  This left a net monthly income less 
expenses of $281.62.  The veteran's only reported assets were 
two automobiles, valued at a total of $1500.00.

In June 2001, the veteran appeared at a hearing before the 
undersigned Member of the Board sitting at the RO and 
testified about the circumstances surrounding the creation of 
the overpayment.  The veteran indicated that it was never his 
intention to defraud the government.  He maintained that the 
problem was the result of his wife's failure to properly 
manage their financial situation.  He also testified that 
they were no longer "together."  The veteran, who stated 
that he was 71 years of age, reported that he was presently 
working as a pizza delivery driver.  He estimated his monthly 
salary was approximately $470.00, with an additional $200.00 
in tips and mileage reimbursement.  He also received $535.00 
per month from Social Security.  His total monthly income was 
reported as $1205.00.  He reported monthly expenses of 
$1293.00 based on the following:  rent of $150.00; food of 
$100.00; utilities of $150.00 to $200.00; telephone of 
$50.00; auto insurance of $50.00; loan payment of $188.00 and 
a car payment of $275.00.  The veteran also testified that, 
beginning June 2001, he was to pay $280.00 per month to the 
Department of Education.  Monthly expenses exceed monthly 
income by $88.00.

Despite that figure, the veteran indicated that he was good 
at managing his money and was never short of money at the end 
of the month.  In response to direct questions, the veteran 
testified that he did not have any health insurance because, 
in essence, he could not afford it.  He was not currently 
receiving any medical treatment.  Finally, the veteran 
indicated that, if the waiver was not granted, he could repay 
it in monthly installments.  The veteran's representative 
requested suggested a monthly payment be $25.00.  

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The RO has obtained 
financial status reports from the appellant, and provided 
notice outlining the standard of equity and good conscience.  
Moreover, the veteran was afforded an opportunity to present 
sworn testimony before the undersigned at which time he 
outlined his current financial status.  Additionally, his 
representative was provided a chance to present argument in 
support of the claimant.  As no additional notices to the 
appellant are in order, and as no additional evidence has 
been identified as missing from the claims file, the Board 
finds that appellate review at this time is in order.

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 C.F.R. § 1.963(a) (2000).  

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the Government.  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(a).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This liberalizing law is applicable 
to the veteran's appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  

In the present case, the record indicates that the veteran 
has been appropriately notified of the legal criteria 
pertaining to, and the reasons and bases for, the denial of, 
a waiver of recovery of his VA indebtedness in the statement 
of the case issued in August 2000.  The veteran and his 
representative have also been afforded the opportunity to 
present argument in support of his claim.  Finally, the 
veteran has not referenced any unobtained evidence which 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  As such, the Board finds that 
appellate review is appropriate at this time.  

The veteran has not contested the amount of his VA 
indebtedness, nor has he argued that VA failed to inform him 
of the requirement to report changes in his earned income.  
The Board notes that the April 1995 letter includes the 
instruction that the veteran report any changes in his 
financial situation.  Thus, the Board finds that the veteran 
was properly informed of the need the promptly report any 
changes in income.  As such, the Board finds that the 
veteran's current VA indebtedness was properly created.

Pursuant to 38 U.S.C.A. § 5302, a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Committee concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board agrees with that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
the VA indebtedness is warranted on the basis of equity and 
good conscience.

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The record clearly shows that 
the veteran was informed that the amount of benefit payable 
was dependent upon his total countable income and he was 
further informed of his responsibility to notify VA of any 
change in his income.  The veteran did not inform VA of the 
total family income, especially when he married and his wife 
was working.  Thus, the Board finds that the veteran was at 
fault in the creation of the overpayment.  The Board also 
notes that the Committee granted a waiver of a prior debt on 
the basis of financial hardship.  Thus, the veteran was aware 
that an overpayment could be created if he failed to inform 
VA of any change in income.  There was no fault on the part 
of VA in the creation of the veteran's indebtedness.  

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the extended benefit.  The purpose 
of nonservice-connected pension benefits is to insure that a 
wartime veteran maintains a minimum income above the poverty 
threshold.  As the veteran was shown to be able to maintain 
this level of income without the assistance of nonservice-
connected pension, the creation of his indebtedness did not 
defeat the purpose of the program.  As the veteran was at 
fault in creating the debt, failure to make restitution would 
result in unfair gain to him.  Finally, the veteran has not 
claimed that his reliance on the pension benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

It has been contended by and on behalf of the veteran that 
recovery of the overpayment would cause an undue financial 
hardship that would result in the loss of necessities of 
life.  The veteran has demonstrated financial hardship due to 
his many financial obligations and in fact, has testified 
that his monthly expenses exceed his monthly income.  
Although financial reports considered by the Committee showed 
the veteran had a higher monthly income than noted at the 
June 2001 hearing, the Board notes that the earlier reports 
included income received by the veteran's wife, from whom he 
is now separated.  His financial situation has clearly 
changed.  The Board also notes that many of the veteran's 
expenses are for other creditors, however, it appears that a 
large portion of his expenses are related to necessities of 
life; i.e., rent, utilities, phone and food.  The veteran did 
not report any expenses related to medical care or health 
insurance and testified that he had no such related expenses.  
Two of the veteran's monthly payments ($280.00 to the 
Department of Education and a $275.00 car payment) are 
arguably expenses related to his continued ability to work, 
and thus earn an income.  The veteran uses his own car in his 
work as a pizza deliverer and the debt to the Department of 
Education was incurred in connection with his taking a 
driver's education course.  Thus, a waiver of recovery of his 
VA indebtedness would not merely place his other creditors at 
a favorable advantage to VA.  The majority of his expenses 
are for necessities of life.  

Still, on balance, the Board does not find that collection of 
the debt in reasonable monthly installments will cause undue 
financial hardship to the veteran.  The veteran has offered 
to make such reasonable monthly payments, he is entitled to 
health care provided by VA, waiving the debt would result in 
an unfair gain to the appellant versus those beneficiaries 
who accurately report their income, and as noted above, there 
is no element of fault on the part of the VA in creating this 
second indebtedness in less than two years.  Accordingly, the 
Board concludes that under the facts of this case, recovery 
of the indebtedness would not violate the principles of 
equity and good conscience.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the amount of 
$1,796.00, is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

